Citation Nr: 1035441	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure. 

2. Entitlement to service connection for erectile dysfunction, to 
include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1966 to July 1969. 

The matters come before the Board of Veterans' Appeals (Board) on 
appeal from an February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah which denied service connection for diabetes mellitus, type 
II, and erectile dysfunction. 

In March 2010 a Board hearing was held.  The transcript is of 
record. 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam. 

2.  Diabetes mellitus was not first shown during service or 
within one year post-service year, and the medical evidence of 
record does not show a current diagnosis of diabetes mellitus. 

3. Erectile dysfunction was not first shown during service or 
within one year post-service and the medical evidence does not 
show that his current erectile dysfunction is related to service.  




CONCLUSION OF LAW

1. The criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2. The criteria for service connection for erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated May, August and December 2008.  A multipart notice suffices 
so long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in the 
claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 
(Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings and provided opinions requested.  The 
Veteran was afforded the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Diabetes Mellitus

Diabetes mellitus will be presumptively service connected if 
there was exposure to herbicides, i.e. Agent Orange, and the 
disease manifests to a degree of 10 percent or more at any time. 
38 C.F.R. §3.309(e).  Exposure to herbicides will be presumed for 
persons who served in the Republic of Vietnam.  38 C.F.R. 
§3.307(a)(6)(i). 

The Veteran was in the Republic of Vietnam and is presumed to 
have been exposed to Agent Orange.  Therefore if the evidence 
demonstrates that he is diagnosed with diabetes mellitus it will 
be presumptively service connected.  The issue is whether the 
Veteran has been diagnosed with diabetes. 

The Veteran has been treated for impaired glucose tolerance with 
medication for approximately four years.  According to his wife 
he has been on a diabetic diet for nearly ten years. 

In a March 2009 letter a VA physician's assistant reported that 
the Veteran was diagnosed with impaired fasting glucose in 2001 
and opined that it had progressed to type 2 diabetes.  No 
rationale was provided nor were laboratory results of record 
cited to support the diagnosis. 

In a September 2009 letter Dr. T.F. reported that the Veteran was 
initially diagnosed with impaired glucose tolerance, noting that 
his hemoglobin A1C went above our lab normal and he has been on 
medication to control his sugar since 2006.  Dr. T.F. opined that 
"I consider him to have diabetes, type 2 as he requires 
metformin to control his diabetes."  

In November 2009 a VA examination was conducted.  The examiner 
reviewed the laboratory records the Veteran's spouse brought in, 
the laboratory reports of record as well as private and VA 
treatment reports.  The examiner addressed the March 2009 note 
which concluded that the Veteran was diagnosed with impaired 
fasting glucose in 2001 and currently had diabetes, noting that 
there was no supporting rationale.  The examiner found that there 
were no laboratory studies of record to support the March 2009 
conclusion that the Veteran's impaired glucose tolerance had 
progressed to diabetes, noting that neither the March 2008, April 
2008, October 2008 or March 2009 blood tests were out of the 
normal range.  As there was no evidence of record demonstrating 
that the Veteran had diabetes, therefore the examiner ordered a 
fasting glucose tolerance test following the Veteran being off of 
metformin for one week to determine a diagnosis of diabetes.  

The November 17, 2009 two hour glucose test was normal with no 
evidence of diabetes mellitus.  The glucose tolerance test, two 
hour glucose tolerance test and hemoglobin test results were all 
within normal limits. 

While there are two opinions diagnosing the Veteran with diabetes 
neither provides any supporting rationale and both are therefore 
of limited probative value.  The March 2009 physician's assistant 
speculates that the Veteran's impaired glucose from 2001 has 
progressed to type 2 diabetes but does not point to any 
laboratory results to demonstrate that his glucose level is 
currently at a diabetic level. 

In the September 2009 note Dr. T.F. speculated that "I consider 
[the Veteran] to have diabetes" based on his use of medication 
however the medication the Veteran takes is for treatment of 
impaired glucose tolerance, not diabetes.  Dr. T.F. noted that 
the Veteran's hemoglobin was above normal limits however the 
laboratory results of record are all within normal limits.  Dr. 
T.F.'s opinion that the Veteran is considered to have diabetes is 
not a confirmed diagnosis based on a complete rationale or on 
laboratory results.  Furthermore in a March 2010 letter Dr. T.F. 
refers to the Veteran having impaired glucose tolerance (IGT) 
with elevated sugars not that he has diabetes mellitus. 

The only medically supported opinion of record is that of the VA 
examiner who, after thorough review of the record and based on 
recent fasting glucose testing, concluded that the Veteran does 
not have diabetes mellitus. 

Disability compensation for veterans derives from two statutes, 
sections 1110 and 1131.  Both provide for compensation, beginning 
with the following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  Thus, 
in order for a veteran to qualify for compensation under those 
statutes, the veteran must prove the existence of current 
disability and that a disability has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed disabling condition of 
diabetes mellitus, the Veteran's claim of service connection must 
fail.  It is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  
 
As the Veteran does not have a diagnosed disability of diabetes 
mellitus, he cannot be service connected for diabetes mellitus.  

The Veteran genuinely believes that he has diabetes mellitus.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the etiology the diagnosis of diabetes 
mellitus and his views are of no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the VA 
examiner who conducted laboratory tests and determined that he 
did not have diabetes mellitus. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the claim of service 
connection for diabetes mellitus; there is no doubt to be 
resolved; and service connection is not warranted.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Erectile Dysfunction 

The Veteran contends that his erectile dysfunction is due to his 
diabetes mellitus. 

Service connection can be granted on a secondary basis.  Except 
as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition. 
38 C.F.R. § 3.310(a).

However, as the Veteran is not service connected for diabetes 
mellitus the issue of whether his diabetes mellitus caused or 
contributed to his erectile dysfunction is moot as there can be 
no secondary service connection without the initial service 
connection. 

In a March 2010 letter Dr. T.F. opined that the Veteran's IGT 
with elevated sugars could cause or contribute to his erectile 
dysfunction.  However as the Veteran's IGT is not service 
connected, its effect on his erectile dysfunction is of no 
probative value. 

Service treatment records demonstrated no complaints of or 
treatment for erectile dysfunction in service or within one year 
of service.  There is no evidence to suggest that the Veteran's 
erectile dysfunction is related to his service.  

In sum, the record reflects there was nothing in service, there 
was nothing since service, and the Veteran is currently diagnosed 
with erectile dysfunction but there is no evidence that the 
Veteran's erectile dysfunction is related to his service.   As 
such his claim for service connection must fail.  

The preponderance of the evidence is against the claim of service 
connection for diabetes mellitus; there is no doubt to be 
resolved; and service connection is not warranted.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure, is denied.  

Entitlement to service connection for erectile dysfunction, to 
include as secondary to diabetes mellitus, type II, is denied.



______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


